IN THE SUPREME COURT OF TEXAS

                                 No. 03-1093

 In re  WELLS FARGO BROKERAGE SERVICES, LLC AND WELLS FARGO INVESTMENTS LLC

                      On Petition for Writ of Mandamus

ORDERED:

      1.    Relators' second motion for  temporary  relief,  filed  February
19, 2004, is granted.  All underlying proceedings in Cause No. 2002-09-3856-
B, styled Antonio Figueroa Rea, et al. v. Chase Securities of  Texas,  Inc.,
et al., in the 138th District Court of Cameron  County,  Texas,  are  stayed
pending further order of this Court.

            Done at the City of Austin, this February 25, 2004.
                                  [pic]
                                  Andrew Weber, Clerk
                                  Supreme Court of Texas